Citation Nr: 1819091	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  11-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral lower leg swelling to include pedal edema.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to May 1995 and November 2008 and November 2009 with additional service in the U.S. Army reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

Service connection was previously denied for hearing loss disability and lower extremity swelling.  Since that determination, the appellant reentered service.  The issue before the Board is a new claim.

The issues of bilateral lower leg swelling/edema and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A bilateral hearing loss disability is attributable to service..


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in wartime service.  38 U.S.C. § 1110.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2015, the Board remanded the claim for the issuance of a Statement of the Case (SOC) on the issues below.  An SOC was issued that same month.  The Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  Those duties have been met.


Bilateral Hearing Loss Disability

This constitutes an abbreviated decision.  Here, there is evidence disclosing a hearing loss disability and a determination that the loss is consistent with noise exposure.  In addition, during the first period of service there were changes in his acuity that were recorded in audiograms.  The fact that he was not routinely exposed to noise is not determinative; we accept that he was in fact exposed.

The fact that the appellant did not meet the provisions of 38 C.F.R. § 3.385 during the first period of service is not determinative.  Rather, he meets section 3.385 now and that disability is due to service.

There is no doubt to be resolved and service connection is granted.



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



REMAND

Service connection for hypertension was denied in a September 2010 rating decision.  In essence, the AOJ accepted that there had been a diagnosis of hypertension and that medication had been provided, but that the Veteran did not meet the definition of hypertension for VA purposes.  Within one year of notification of the decision, additional documents were received.  The documents included a notation of a history of hypertension and some elevated blood pressure readings. 

These records were not the subject of a rating decision.  Based upon the reason for the denial, the evidence was new and material and the decision did not become final in the absence of an amended rating decision. For edema/lower leg swelling/shin ulcer, the Veteran has established in recent medical documents that he has some type of leg swelling, edema, and/ or skin ulcers which he associates with service.  The Veteran has submitted competent medical and lay evidence establishing he has some type of recurrent symptoms which may be related to a disability.  Although the last examination did not find leg swelling or edema, medical evidence submitted by the Veteran shows he does have leg swelling and edema.  It is unclear, based on the medical evidence, if the Veteran has a disability or recurrent symptoms thereof and what is the etiology of any disability.  There is insufficient medical evidence to make a decision on the claim, a new VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination that complies with regulations.  The examiner must give an opinion as to whether hypertension, if present at any time post service, is related to in-service blood pressure readings.

2.  Obtain any outstanding and relevant private and VA medical records regarding leg swelling and edema, including any appropriate waiver for such documents.

3.  Obtain a VA medical examination and opinion regarding the Veteran's lower leg swelling, edema, and possible skin ulcer.  The examiner should identify all diagnoses/pathology.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is caused or aggravated by service.  

4.  Undertake any additional development necessary and readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


